


110 HR 6302 IH: American Energy Independence through

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		-I
		110th CONGRESS
		2d Session
		H. R. 6302
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Poe introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To achieve greater national energy independence by
		  terminating the effect of laws prohibiting the spending of appropriated funds
		  and Presidential withdrawals and authorities to conduct oil and natural gas
		  leasing and preleasing activities for any area of the Outer Continental
		  Shelf.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy Independence through
			 Offshore Drilling Act.
		2.Termination of
			 laws prohibiting the spending of appropriated funds for Outer Continental Shelf
			 leasing activitiesAll
			 provisions of existing Federal law prohibiting the spending of appropriated
			 funds to conduct oil and natural gas leasing and preleasing activities for any
			 area of the Outer Continental Shelf shall have no force or effect.
		3.Revocation of
			 existing Presidential withdrawalsAll withdrawals of Federal submerged lands
			 of the Outer Continental Shelf from leasing, including withdrawals by the
			 President under the authority of section 12(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect
			 with respect to the leasing of areas for exploration for, and development and
			 production of, oil and natural gas.
		4.Revocation of
			 existing presidential authorityAll authorities given to the President with
			 respect to the leasing of Federal submerged lands of the Outer Continental
			 Shelf, given under section 12(a) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(a)), are hereby revoked; except in the interest of national
			 security.
		
